Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. ____________-CIV-___________/____________


 JORGE CABRAL, on behalf of himself
 and others similarly situated,

        Plaintiff,

 v.

 RYDER LAST MILE, INC., a California Corporation,
 and FLORIDA BRYAN DELIVERY CORPORATION,
 a Florida Corporation,

       Defendants.
 _________________________________________________/

                                          COMPLAINT

        1.      Plaintiff, JORGE CABRAL (hereinafter referred to as “Plaintiff” and

 “CABRAL”), is an individual residing in Broward County, Florida.

        2.      Defendants, RYDER LAST MILE, INC., a California Corporation, and FLORIDA

 BRYAN DELIVERY CORPORATION, a Florida Corporation (collectively referred to as

 “Defendants”), have at all times material to this Complaint owned and operated a delivery services

 business in Florida and numerous other States across the United States.

        3.      Defendant, RYDER LAST MILE, INC. (“RYDER”), a business that operates as a

 provider of transportation and supply chain management products, has at all times material to this

 Complaint had a corporate office at 11690 N.W. 105th Street, Miami, Florida 33178 and has also

 conducted operations through one or more warehouses including at 2401 Southwest 34th Avenue,

 Hollywood, Florida 33023, within the jurisdiction of the Court.

        4.      Defendant, FLORIDA BRYAN DELIVERY CORPORATION (“BRYAN

 DELIVERY”), operates as a delivery company that—based upon information and belief—only


                                                 1
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 2 of 14




 services RYDER and at all times material to this Complaint has had its principal place of business

 located at 880 E. 41 Street, Hialeah, Florida 33013 and has conducted operations through one or

 more warehouses including at 2401 Southwest 34th Avenue, Hollywood, Florida 33023, within

 the jurisdiction of the Court.

        5.      At all times material to this Complaint, Defendants, RYDER and BRYAN

 DELIVERY, directly or indirectly, acted in the interest of an employer toward CABRAL and the

 other similarly situated delivery helpers and/or drivers, however variously titled, and Defendants

 were a “joint employer” within the meaning of the Fair Labor Standards Act because, inter alia:

 (a) RYDER and BRYAN DELIVERY controlled the work performed by CABRAL and the other

 delivery helpers and/or drivers, including, but not limited to, requiring Plaintiff and the others

 similarly situated to him to meet at RYDER’s warehouse every morning to pick up the truck

 provided by RYDER, receive the work orders that included the delivery equipment/products of

 the day and the designated location, and return to RYDER’s warehouse every night to clear out

 the truck and provide RYDER with the paperwork for all deliveries completed per day, when work

 was performed locally; (b) RYDER and BRYAN DELIVERY controlled when CABRAL and

 other delivery helpers and/or drivers were sent to work in other states and covered expenses such

 as airfare, hotel, and rental car expenses; (c) RYDER and BRYAN DELIVERY supervised the

 work of CABRAL and other delivery helpers and/or drivers by following up with customers on

 the employees’ quality of work and compliance with RYDER’s procedures; (d) RYDER and

 BRYAN DELIVERY had the power to determine the pay rates and method of pay for CABRAL

 and other delivery helpers and/or drivers, and RYDER also had the power to make deductions

 from the wages of Plaintiff and other delivery helpers and/or drivers; (e) RYDER and BRYAN

 DELIVERY had the ability to reprimand, suspend, or fire CABRAL and the other similarly




                                                 2
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 3 of 14




 situated delivery helpers and/or drivers if they did not comply with RYDER’s rules and

 procedures; (f) RYDER regularly deducted amounts from the earned wages of CABRAL and

 other delivery helpers and/or drivers when RYDER’s customers made complaints about delivery

 services; (g) RYDER owned and/or managed the warehouse(s) where BRYAN DELIVERY has

 operated and managed deliveries on a day-to-day basis; (h) RYDER and BRYAN DELIVERY

 required CABRAL and other delivery helpers and/or drivers to perform work integral to

 Defendants’ business, including but not limited to, accompanying and helping drivers to make

 deliveries to RYDER’s customers of mattresses, furniture, and other products to various stores and

 to assemble furniture to customers; and (i) RYDER and BRYAN DELIVERY provided the

 necessary trucks, equipment, and facilities for CABRAL and other delivery helpers and/or drivers

 to perform their daily job duties.

        6.      Alternately, Defendants, RYDER and BRYAN DELIVERY, and each of their

 respective divisions, subsidiaries or affiliates, and parent entities, however constituted, were joint

 employers of CABRAL and the other similarly situated delivery helpers and/or drivers because

 each, respective division, subsidiary or affiliate acted directly or indirectly in the interest of the

 other in relation to Plaintiff and the other individuals similarly situated to him. As a second

 alternative, Defendants, RYDER and BRYAN DELIVERY, and each of their divisions,

 subsidiaries or affiliates, and parent entities, however constituted, were joint employers of

 CABRAL because they commonly controlled the terms of compensation and employment of

 Plaintiff and the other similarly situated delivery helpers and/or drivers because Defendants are

 not completely disassociated with respect to the terms of compensation and employment of

 Plaintiff and the other individuals similarly situated to him. As a final alternative, Defendants,

 RYDER and BRYAN DELIVERY, and each of their divisions, subsidiaries or affiliates, and




                                                   3
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 4 of 14




 parent entities, however constituted, directly or indirectly acted in the interest of an employer

 toward CABRAL and the other similarly situated delivery helpers and/or drivers at all material

 times to this Complaint, including without limitation directly or indirectly controlling the terms of

 employment and compensation of Plaintiff and the others similarly situated to him.

          7.     CABRAL brings this action on behalf of himself 1 and other current and former

 delivery helpers and/or drivers of RYDER and BRYAN DELIVERY similarly situated to Plaintiff

 who have worked as misclassified independent contractors for unpaid overtime wages, liquidated

 damages, and the costs and reasonable attorneys’ fees of this action under the provisions of the

 FLSA, 29 U.S.C. §216(b). It is the intent of this collective action to apply to all similarly situated

 employees of Defendants regardless of location.

          8.     Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337

 & §1367.

          9.     A substantial part of the events giving rise to this action occurred in Broward

 County and Miami-Dade County, Florida within the jurisdiction of the United States District Court

 for the Southern District of Florida.

          10.    At all times material to this Complaint including but not necessarily limited to

 during the years of 2017, 2018, 2019, and 2020, RYDER and BRYAN DELIVERY have had two

 (2) or more employees who have regularly sold, handled, or otherwise worked on goods and/or

 materials that had been moved in or produced for commerce. In this regard, Plaintiff alleges based

 upon information and belief and subject to discovery, that at all times material to this Complaint

 including during the years 2017, 2018, 2019, and 2020, RYDER and BRYAN DELIVERY have

 employed two (2) or more employees who, inter alia, have regularly: (a) handled and worked with



 1
     Attached hereto is a signed Consent to Join of JORGE CABRAL.


                                                   4
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 5 of 14




 mattresses, furniture, and other products which were all goods and/or materials moved in or

 produced for commerce; (b) handled and worked with trucks and commercial moving equipment

 which were goods and/or materials moved in or produced for commerce; (c) handled and worked

 with computers, telephones, papers, pens, and other supplies and materials in the operation of

 Defendants’ delivery services business, all of which were goods and/or materials moved in or

 produced for commerce; and (d) processed and participated in credit card and electronic bank

 transactions in interstate commerce for customers outside the State of Florida including but not

 necessarily limited to in California, Colorado, and Massachusetts.

        11.     Based upon information and belief, the annual gross sales volume of RYDER and

 BRYAN DELIVERY, individually and/or collectively, has been in excess of $500,000.00 per

 annum at all times material to this Complaint, including but not necessarily limited to during the

 years of 2017, 2018, 2019, and 2020.

        12.     At all times material to this Complaint, including but not necessarily limited to

 during the years of 2017, 2018, 2019, and 2020, RYDER and BRYAN DELIVERY have

 constituted an enterprise engaged in interstate commerce or in the production of goods for

 commerce as defined by the FLSA, 29 U.S.C. §203(s).

        13.     Between approximately January 2018 and January 2019, CABRAL worked as a

 delivery helper for RYDER and BRYAN DELIVERY, with Plaintiff’s primary job duties

 consisting of non-exempt manual labor for Defendants to assist in delivering furniture and goods

 for RYDER through BRYAN DELIVERY to customers in Florida, as well as in other States

 including but not necessarily limited to the following locations: (a) San Francisco, California; (b)

 Boston, Massachusetts; and (c) Denver, Colorado.




                                                  5
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 6 of 14




        14.     At all times material to this Complaint between approximately January 2018 and

 January 2019, CABRAL was himself individually engaged in interstate commerce within the

 meaning of the FLSA, 29 U.S.C. §207(a)(1), because, inter alia, Plaintiff regularly traveling across

 State lines to carry out deliveries for RYDER and BRYAN DELIVERY including but not

 necessarily limited to Plaintiff traveling from Florida to other States and Plaintiff making deliveries

 for Defendants in (a) San Francisco, California; (b) Boston, Massachusetts; and (c) Denver,

 Colorado.

        15.     The facts and circumstances of the work CABRAL performed for RYDER and

 BRYAN DELIVERY between approximately January 2018 and January 2019 reveal and confirm

 that Plaintiff was an employee of Defendants under the law, not an independent contractor,

 including but not limited to because:

                (a) Plaintiff worked on a permanent and continuous basis between January
        2018 and January 2019 carrying out non-exempt manual labor to carry out
        deliveries for Defendants each week;
                (b) Plaintiff was wholly dependent on Defendants for earning his livelihood
        between January 2018 and January 2019;
                (c) Plaintiff had no opportunity for profit or loss dependent upon any
        managerial skill of Plaintiff between January 2018 and January 2019;
                (d) Defendants exercised direct and extensive control over the manner in
        which and times at which Plaintiff was required to perform work each day for
        Defendants between January 2018 and January 2019;
                (e) the duties Plaintiff carried out on a daily basis in Defendants’ delivery
        business between January 2018 and January 2019 did not require specialized skills
        by Plaintiff; and
                (f) Plaintiff’s manual labor for Defendants between January 2018 and
        January 2019 were an integral part of Defendants’ delivery services business.

        16.     At all times material to this Complaint, Defendants, RYDER and BRYAN

 DELIVERY were employers or a joint employer of CABRAL and the other similarly situated

 delivery helpers and/or drivers, however variously titled, within the meaning of the FLSA, 29

 U.S.C. §203(d).




                                                   6
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 7 of 14




        17.     During multiple work weeks between approximately January 2018 and January

 2019, CABRAL regularly worked an average of six (6) days per week for RYDER and BRYAN

 DELIVERY with Plaintiff’s start times as early as approximately 6:00 a.m. and stop times as late

 as approximately 11:30 p.m.—up to as many as approximately sixteen (16) hours per day—

 regularly averaging between approximately Sixty (60) and Eighty-Eighty (88) hours per week,

 including Plaintiff frequently working hours “off the clock” for Defendants which were not

 recorded by Defendants.

        18.     Between approximately January 2018 and January 2019, Defendants paid

 CABRAL based upon day rates of approximately: (a) $110.00 per day for deliveries in Florida

 between January 2018 and February 2018; (b) $160.00 per day for deliveries in San Francisco,

 California between February 2018 and March 2018; (c) $170.00 per day for deliveries in Florida

 between March 2018 and mid-April 2018; (d) $180.00 per day for deliveries in Boston,

 Massachusetts between mid-April 2018 and October 2018; (e) $180.00 per day for deliveries in

 Denver, Colorado and Boston, Massachusetts between early October 2018 and mid-January 2019.

        19.     The additional persons who may become Plaintiffs in this action are RYDER’s and

 BRYAN DELIVERY’s current and former delivery helpers and/or drivers, however variously

 titled, who have worked for Defendants at any location in one or more weeks between December

 2017 and the present without being paid time and one-half wages for all of their actual hours

 worked in excess of Forty (40) hours per week for Defendants within the three (3) year statute of

 limitations period.

        20.     CABRAL and the similarly situated delivery helpers were hired by BRYAN

 DELIVERY to assist drivers with delivering and assembling furniture solely for RYDER.

        21.     RYDER willfully chose to uniformly misclassify CABRAL and the other similarly




                                                7
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 8 of 14




 situated delivery helpers and/or drivers as independent contractors by attempting to sub-contract

 BRYAN DELIVERY to deliver RYDER’s products to its customers. As a result, CABRAL and

 the other delivery helpers and/or drivers, however variously titled, were jointly employed by

 RYDER and BRYAN DELIVERY and were improperly classified as independent contractors of

 RYDER during multiple work weeks within the three (3) year statute of limitations period between

 December 2017 and the present when in reality RYDER and BRYAN DELIVERY acted as a joint

 enterprise.

        22.     RYDER is in the business of delivering mattresses, furniture, and other products to

 its customers, such that delivery services are an integral part of RYDER’s business, and at all times

 material to this Complaint between December 2017 and the present, RYDER required that all

 delivery drivers have their trucks fully wrapped in RYDER’s logos.

        23.     Throughout the three (3) year statute of limitations period between December 2017

 and the present, RYDER customarily and regularly dictated who BRYAN DELIVERY hired and

 who BRYAN DELIVERY fired, and RYDER customarily and regularly required CABRAL and

 the other similarly situated delivery helpers and/or drivers, however variously titled, to provide

 RYDER’s customers exceptional service as outlined in their handbook and procedures.

        24.     Moreover, throughout the three (3) year statute of limitations period between

 December 2017 and the present, if CABRAL and the other similarly situated delivery helpers

 and/or drivers did not comply with Defendants’ requirements, RYDER had the power to discipline,

 suspend, or terminate CABRAL and other similarly situated workers, in addition which RYDER

 regularly deducted money from the earned wages of Plaintiff and other delivery helpers and/or

 drivers as a result of complaints made by RYDER’s customers. Similarly, BRYAN DELIVERY

 regularly required CABRAL and other delivery helpers and/or drivers to work double shifts, as




                                                  8
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 9 of 14




 per RYDER’s requirements.

        25.     Based upon information and belief, between December 2017 and the present,

 RYDER has been BRYAN DELIVERY’s only “client” and RYDER created a payment structure

 of hiring delivery companies, such as BRYAN DELIVERY, in order evade the overtime

 compensation requirements of the Fair Labor Standards Act.

        26.     During numerous work weeks within the three (3) year statute of limitations period

 between approximately January 2018 and January 2019, CABRAL regularly worked in excess of

 Forty (40) hours per week for RYDER and BRYAN DELIVERY while performing primary duties

 that were non-exempt for the benefit of Defendants.

        27.     Likewise, the other delivery helpers and/or drivers, however variously titled, of

 RYDER and BRYAN DELIVERY who are similarly situated to CABRAL have regularly

 performed non-exempt manual labor for Defendants in excess of Forty (40) hours in one or more

 work weeks within the three (3) year statute of limitations period between December 2017 and the

 present.

        28.     However, RYDER and BRYAN DELIVERY have failed to pay time and one-half

 wages required by the Fair Labor Standards Act for all overtime hours worked by CABRAL and

 the other similarly situated salaried delivery helpers and/or drivers, however variously titled, for

 all of their actual overtime hours worked during multiple work weeks within the three (3) year

 statute of limitations period between December 2017 and the present as a result of, inter alia,

 Defendants: (a) misclassifying Plaintiff and other delivery helpers and/or drivers as independent

 contractors and compensating them on a day rate without the overtime wages mandated by the

 FLSA; and (b) failing to maintain accurate records of all of the actual overtime hours worked by

 Plaintiff and other delivery helpers and/or drivers.




                                                   9
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 10 of 14




         29.     Based upon information and belief, RYDER and BRYAN DELIVERY have failed

  to maintain accurate records of the all of the actual start times, stop times, number of hours worked

  each day, and total hours actually worked each week by CABRAL and other delivery helpers

  and/or drivers, however variously titled, during each week between approximately December 2017

  and the present as required by the FLSA, 29 C.F.R. §516.2(a)(7).

         30.     RYDER and BRYAN DELIVERY had knowledge of the hours worked each week

  and in excess of Forty (40) hours per week by CABRAL and other delivery helpers and/or drivers,

  however variously titled, during each week between December 2017 and the present but

  Defendants have willfully failed to compensate Plaintiff and the other similarly situated employees

  for all of their actual regular and overtime hours worked for Defendants, instead accepting the

  benefits of the work performed by Plaintiff and other employees without the overtime

  compensation required by the FLSA.

         31.     The complete records reflecting the compensation paid by RYDER and BRYAN

  DELIVERY to CABRAL and all other delivery helpers and/or drivers, however variously titled,

  at any location between December 2017 and the present are in the possession, custody, and/or

  control of Defendants.

                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         32.     Plaintiff, JORGE CABRAL, readopts and realleges the allegations contained in

  Paragraphs 1 through 31 above.

         33.     CABRAL is entitled to be paid time and one-half of his applicable regular rates of

  pay for each hour he worked for RYDER and BRYAN DELIVERY as a non-exempt employee in

  excess of Forty (40) hours per work week during the three (3) year statute of limitations period

  between approximately January 2018 and January 2019.



                                                   10
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 11 of 14




         34.     Subject to discovery, based upon RYDER and BRYAN DELIVERY paying

  CABRAL based upon day rates of between $110.00 to $180.00 per day between January 2018 and

  January 2019 and Plaintiff being owed unpaid overtime wages at half-time rates between

  approximately $4.43/hour and $11.39/hour during approximately Forty-Three (43) work weeks

  for an overall total of approximately 1,195 overtime hours, Plaintiff’s unpaid overtime wages total

  approximately $8,882.03.

         35.     All similarly situated delivery helpers and/or drivers, however variously titled, of

  RYDER and BRYAN DELIVERY are also entitled to be paid time and one-half of their applicable

  regular rates of pay for each and every overtime hour they worked for Defendants at any location

  but were not properly compensated for working on Defendants’ behalf during any work weeks

  within the three (3) year statute of limitations period between December 2017 and the present.

         36.     RYDER and BRYAN DELIVERY knowingly and willfully failed to pay CABRAL

  and the other delivery helpers and/or drivers, however variously titled, similarly situated to him at

  time and one-half of their applicable regular rates of pay for all hours worked for Defendants in

  excess of Forty (40) per week between December 2017 and the present.

         37.     At all times material to this Complaint, RYDER and BRYAN DELIVERY had

  constructive and actual notice that Defendants’ compensation practices did not provide CABRAL

  and other delivery helpers and/or drivers, however variously titled, with time and one-half wages

  for all of their actual overtime hours worked between December 2017 and the present based upon,

  inter alia, Defendants knowingly failing to pay time and one-half wages for all of the actual hours

  worked in excess of Forty (40) hours per week by Plaintiff and other similarly situated employees.

         38.     By reason of the said intentional, willful and unlawful acts of RYDER and BRYAN

  DELIVERY, all Plaintiffs (the named Plaintiff and those similarly situated to him) have suffered




                                                   11
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 12 of 14




  damages plus incurring costs and reasonable attorneys’ fees.

         39.     Based upon information and belief, at all times material to this Complaint, RYDER

  and BRYAN DELIVERY did not have a good faith basis for their failure to pay time and one-half

  wages for all of the actual overtime hours worked by CABRAL and other delivery helpers and/or

  drivers, however variously titled, between December 2017 and the present, as a result of which

  Plaintiff and those similarly situated to him are entitled to the recovery of liquidated damages from

  Defendants pursuant to 29 U.S.C. §216(b).

         40.     CABRAL has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from RYDER and BRYAN

  DELIVERY all reasonable attorneys’ fees and costs incurred as a result of Defendants’ violations

  of the FLSA.

         41.     Plaintiff demands a jury trial.

         WHEREFORE, Plaintiff, JORGE CABRAL, and any current or former individuals

  similarly situated to him who join this action as Opt-In Plaintiffs, demand judgment against

  Defendants, jointly and severally, RYDER LAST MILE, INC. and FLORIDA BRYAN

  DELIVERY CORPORATION, for the payment of all unpaid overtime compensation, liquidated

  damages, reasonable attorneys’ fees and costs of suit, and for all proper relief including

  prejudgment interest.

                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.




                                                   12
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 13 of 14




  Dated: December 2, 2020            Respectfully submitted,

                               By:   KEITH M. STERN
                                     Keith M. Stern, Esquire
                                     Florida Bar No. 321000
                                     E-mail: employlaw@keithstern.com
                                     LAW OFFICE OF KEITH M. STERN, P.A.
                                     80 S.W. 8th Street, Suite 2000
                                     Miami, Florida 33130
                                     Telephone: (305) 901-1379

                                     Andres F. Fernandez, Esquire
                                     Florida Bar No.: 111967
                                     E-mail: fernandez@dfmlawyers.com
                                     pleadings@dfmlawyers.com
                                     DEL CRISTO, FERNANDEZ & MONJE, P.A.
                                     2655 S. Le Jeune Road, PH 2-A
                                     Coral Gables, Florida 33134
                                     Telephone: (305) 329-2990

                                     Attorneys for Plaintiff




                                       13
Case 0:20-cv-62454-UU Document 1 Entered on FLSD Docket 12/02/2020 Page 14 of 14
